           Case MDL No. 2804 Document 3749 Filed 02/12/19 Page 1 of 1



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION
      Town of Canton v. Purdue Pharma LP, et al.,                    )
            D. Massachusetts, C.A. No. 1:19-10167                    )              MDL No. 2804


                ORDER VACATING CONDITIONAL TRANSFER ORDER


       A conditional transfer order was filed in this action (Canton) on February 6, 2019. The Panel
has now been advised that Canton was remanded to the Commonwealth of Massachusetts Superior
Court, Norfolk County by the Honorable Patti B. Saris in an order filed on February 7, 2019.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-79” filed on February 6, 2019, is VACATED insofar as it relates to this action.


                                                     FOR THE PANEL



                                                     Jeffery N. Lüthi
                                                     Clerk of the Panel
